SMITH, Judge.
There was no reversible error in the trial court’s refusal to charge the jury that insanity may result from extended and habitual intoxication. Appropriate charges were given on insanity and on intoxication as rendering a person incapable of a crime requiring specific intent. The jury convicted of murder in the first degree, obviously persuaded that appellant intended the death of the deceased. The charge that “voluntary drunkenness or intoxication does not excuse nor justify the commission of a crime” was appropriately qualified, was not confusing, and produced no harmful error.
AFFIRMED.
BOYER, Acting C. J., and MILLS, J., concur.